DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
EXAMINER’S AMENDMENT
The application has been amended as follows: Claim 5 to be amended as:
“5. (Currently amended) A low-power dissipation high-speed hardware platform, comprising: a combination of multi-bit nonvolatile random access memory cells, of multi-bit inverters and multi-bit logic gates, and said [multi-bit] static random access memories of claim 3, wherein, the nonvolatile random access memory cells, multi-bit logic gates, and multi-bit static random access memories are comprised of FETs with more than one channel, wherein FET channels are one selected from quantum wells and quantum dots, and wherein quantum dots are cladded quantum dots with thin barrier over the single crystal core, and wherein an array of cladded quantum dots form a quantum dot superlattice with its characteristic energy mini-bands based electrical transport.” This was agreed upon with applicant’s representative, Steven M. McHugh (Registration No. 47,784) in an interview on 09/29/2021.
Status of Claims
This office action considers claims 1-5 pending for prosecution.
             Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitations of the claims. 
The following is a statement of reasons for allowance for claim 1. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
wherein the quantum well or quantum dot channel forming the transport channel adjacent to the gate is deposited with a first thin gate insulator, and wherein the first thin gate insulator layer is deposited with a first set of cladded quantum dots over the transport channel region comprising of an array of cladded quantum dots, and wherein the first set of cladded quantum dots is deposited with a second set of cladded quantum dots having a thin cladding layer, the first set of cladded quantum dots forming a floating gate which stores charges when said memory device is written, and wherein the second set of cladded quantum dots comprise a thin barrier layer and a small core to transport charge, wherein a top part of the second set of cladded quantum dots is deposited with a second gate insulator layer over the transport channel region, wherein a gate is formed over the thin first gate insulator layer, the first set of cladded quantum dots, and the second set of cladded quantum dots, and second gate insulator layer or control gate insulator layer, wherein second gate insulator is thinner near the erase drain end over second set of cladded quantum dot serving as quantum dot access channel, and wherein the erase drain region is isolated from shallow and deep regions which are in contact with the quantum well or quantum dot channels comprised in said transport channel, and wherein the erase drain region is isolated from the first set of cladded quantum dots in the gate region comprising of the floating gate region, wherein said gate and erase drain are used to extract charges deposited on the quantum dot floating gate during an erase cycle, wherein the electrons may be removed by biasing the gate or erase drain region and the source region, and wherein word line connected to electrical contact made to first gate, erase line connected to electrical contact to erase drain, supply line connected to the electrical contact to source region, and bit line-1 and bit line-2 are connected to electrical contact of shallow and deep drains, respectively.” as recited in claim 1 in combination with other limitations of the claim. The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a floating gate quantum dot nonvolatile random-access memory structure in its entirety (the individual limitations may be found just not in combination with proper motivation), specifically wherein the quantum well or quantum dot channel forming the transport channel adjacent to the gate is deposited with a first thin gate insulator, and wherein the first thin gate insulator layer is deposited with a first set of cladded quantum dots over the transport channel region comprising of an array of cladded quantum dots, and wherein the first set of cladded quantum dots is deposited with a second set of cladded quantum dots having a thin cladding layer, the first set of cladded quantum dots forming a floating gate which stores charges when said memory device is written, and wherein the second set of cladded quantum dots comprise a thin barrier layer and a small core to transport charge, wherein a top part of the second set of cladded quantum dots is deposited with a second gate insulator layer over the transport channel region, wherein a gate is formed over the thin first gate insulator layer, the first set of cladded quantum dots, and the second set of cladded quantum dots, and second gate insulator layer or control gate insulator layer, wherein second gate insulator is thinner near the erase drain end over second set of cladded quantum dot serving as quantum dot access channel, and wherein the erase drain region is isolated from shallow and deep regions which are in contact with the quantum well or quantum dot channels comprised in said transport channel, and wherein the erase drain region is isolated from the first set of cladded quantum dots in the gate region comprising of the floating gate region, wherein said gate and erase drain are used to extract charges deposited on the quantum dot floating gate during an erase cycle, wherein the electrons may be removed by biasing the gate or erase drain region and the source region, and wherein word line connected to electrical contact made to first gate, erase line connected to electrical contact to erase drain, supply line connected to the electrical contact to source region, and bit line-1 and bit line-2 are connected to electrical contact of shallow and deep drains, respectively. Hence, Claim#1 is allowable. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claim 1 is deemed patentable over the prior art.
Claims 2-5 are allowed as those inherit the allowable subject matter from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/
Primary Examiner, Art Unit 2828